Per 
Curiam:

Mr. Horace Michener Schell, with whom Mr. Henry A. Craig was on the brief, for appellant.
Mr. Wm. A. Gray for appellees.
The appeal is. dismissed for the want of a substantial federal question. Shulthis v. McDougal, 225 U. S. 561, 569; Hull v. Burr, 234 U S. 712, 720; Norton v. Whiteside, 239 U. S. 144, 147. Treating the papers whereon the appeal was allowed as a petition for certiorari, as required by § 237 (c) of the Judicial Code as amended by the Act of February 13, 1925 (c. 229, 43 Stat. 936, 938), certiorari is denied.